FILED
                                 FOR PUBLICATION                              MAR 12 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN ROBERTO ALBINO,                               No. 10-55702

                Plaintiff - Appellant,             D.C. No. 2:08-cv-03790-GAF-
                                                   MLG
    v.

LEE BACA, Los Angeles County                       ORDER
Sheriff; LOS ANGELES COUNTY,

                Defendants - Appellees.




KOZINSKI, Chief Judge:

         Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.